Citation Nr: 0104263	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left bicipital 
tendonitis and right shoulder myofascial pain syndrome, 
claimed as shoulder problems.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, and lumbar spine, claimed 
as back problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had verified active military service from April 
1968 to April 1970, with over 20 years of prior, unverified 
active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate, furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  In this case, the veteran was notified in a 
September 1998 letter of the type of evidence necessary to 
support his claim.  Although a response from him to that 
letter is not of record, the RO did request and associate 
with the claims file the veteran's VA treatment records from 
1997 to 1998, and his service department treatment records 
from 1990 to 1994.

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  In this case, the appellant 
has been advised of the evidence necessary to support his 
claim and has been given the opportunity to submit it.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In this case, the 
appellant has not identified any relevant records that would 
assist in his claim.  However, at the veteran's VA 
examination in connection with this claim, the veteran 
indicated that he was employed in a food services job with 
the Tennessee State Prison system after service until his 
retirement in 1985.  There may be medical records associated 
with his employment, such as employment physicals, that may 
be relevant to this claim.  Furthermore, on that examination, 
the examiner indicated that the examination was ordered for 
the incorrect purpose, and that x-rays should be taken of the 
veteran's spine.  No such x-rays are of record.

Because it is unclear whether there are additional medical 
records dating from 1970 to 1990, and because it appears that 
a complete examination is warranted, the Board will remand 
for such development, and for compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A)

The RO should again ask the veteran to provide the names, 
addresses, and approximate dates of treatment for all 
providers who have treated his back or shoulder conditions 
since 1970.  He should be asked to provide appropriate 
releases for each provider.  He should be asked whether he 
had any medical care or employment physicals in connection 
with his employment with the Tennessee State Prison system.  
He should be asked for the names of all VA medical centers at 
which he has received treatment for the conditions in issue, 
and the dates of treatment, and those records should be 
associated with the file.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A). 

An appropriate examination, with all necessary tests, should 
be accorded the veteran.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A(d)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those (VA, Government, and 
private medical providers) who have 
treated him for any shoulder and back 
disabilities since 1970, including names, 
addresses, and approximate dates of 
treatment.  Ask him to provide an 
appropriate release for each provider 
other than VA.  Ask him to include any 
employment physicals or treatment he may 
have had during his employment with the 
Tennessee State Prison system.  Request 
all private treatment records and 
associate them with the file.  Obtain all 
VA or Government treatment records of 
which the veteran provides notice, and 
associate them with the file.  If any 
records received duplicate those already 
of record, note the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

3.  Schedule the veteran for an 
appropriate VA examination of the 
shoulders and back.  The examiner should 
be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
disabilities of the shoulders and 
cervical, thoracic, and lumbar spine, and 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any of the found disabilities 
are related to any disease or injury 
during the veteran's military service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate any condition in 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


